664 So.2d 1076 (1995)
Fred Taylor SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 95-03706.
District Court of Appeal of Florida, Second District.
December 6, 1995.
PER CURIAM.
Fred Taylor Smith appeals the denial of his motion to allow credit for jail time. In his motion, Smith asserted that the trial court granted credit for only 67 days but that he was entitled to credit for 132 days. In its order, the trial court denied Smith's motion. The trial court found that part of the time Smith was claiming was spent in juvenile detention. The trial court held that "because defendant received community control in his original sentence, time spent in detention cannot be credited."
A defendant is not entitled to jail time credit when placed on community control. In the Interest of B.A., 546 So.2d 125 (Fla. 1st DCA 1989). After a defendant violates community control, however, and receives a prison sentence, jail time should be credited against the new prison sentence. Richards v. State, 521 So.2d 292 (Fla. 1st DCA 1988). Time spent in juvenile detention is credited like time spent in county jail. E.R. v. State, 584 So.2d 158 (Fla. 2d DCA 1991). Therefore, the trial court erred in denying credit for Smith's initial time in detention against his new prison sentence.
Accordingly, we reverse. On remand, the trial court shall reconsider the amount of credit Smith should receive.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.